1. Pits’ PDR Under N.C.G.S. § 7A-31 (COAOl-1533)
2. Defs’ (Secretary of Revenue and State of NC) Conditional PDR as to Additional Issues
3. Defs’ (Forsyth, Franklin, Gaston, Gates, Graham, Granville, Green, Guilford, Halifax, Harnett, Haywood, Henderson, Hertford, Hoke, Hyde, Iredell, Jackson, Johnston, Jones, Lee, Lenoir, Lincoln, Macon, Martin, McDowell, Mecklenburg, Mitchell, Montgomery, Moore, Nash, Scotland and Wake Counties) Conditional PDR as to Additional Issues
4. Defs’ (Alamance, Alleghany, Anson, Ashe, Avery, Beaufort, Bertie, Bladen, Brunswick, Buncombe, Burke, Cabarrus, Caldwell, Camden, Carteret, Caswell, Catawba, Chatham, Cherokee, Chowan, Clay, Cleveland, Columbus, Craven, Currituck, Dare, Davidson, Duplin, Durham and Edgecombe Counties) Conditional PDR as to Additional Issues
1. Denied
2. Dismissed as Moot
3. Dismissed as Moot
4. Dismissed as Moot